Citation Nr: 1217254	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  02-20 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from October 3, 2009 to October 9, 2009, at Erlanger Medical Center in Chattanooga, Tennessee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to September 1968 and from February 1969 to April 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee.


FINDINGS OF FACT

1.  On October 1, 2009, the Veteran was admitted to Erlanger Medical Center in Chattanooga, Tennessee, for treatment of an open, compound fracture of the left tibia and fibula, with complicating infection.  The Veteran subsequently underwent surgical operations on October 3, 2009, October 6, 2009, and October 8, 2009, before being discharged on October 9, 2009.

2.  Payment or reimbursement of the cost of the private medical care received at Erlanger Medical Center in Chattanooga, Tennessee, was not authorized in advance by VA from October 1, 2009 through October 9, 2009.

3.  The Veteran is in receipt of a permanent and total disability rating for posttraumatic stress disorder, effective February 18, 2003.

4.  The preponderance of the medical evidence of record demonstrates that the Veteran's condition had not stabilized until October 9, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from October 3, 2009, to October 9, 2009, at Erlanger Medical Center in Chattanooga, Tennessee, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board hearing was held before a Veterans Law Judge (VLJ) in Nashville, Tennessee in August 2011.  The VLJ who took the Veteran's testimony at that hearing has since left the Board.  The Veteran was informed of that in a December 2010 letter and given the opportunity to have another Board hearing.  The Veteran's representative waived the right to another hearing in statements dated in January 2012 and March 2012.  Accordingly, the Board will proceed with adjudication of the Veteran's claim.

The facts of this case are not in dispute.  On September 27, 2009, the Veteran lost consciousness in his home bathroom for unknown reasons, causing him to fall and incur an open, compound ankle fracture of the tibia and fibula.  For reasons which are unclear from the evidence of record, the Veteran was either unable or unwilling to contact medical service for the injury for four days, during which time he improvised bandages and a splint, and moved around his home by pulling himself with his arms.  On October 1, 2009, the Veteran contacted 911, at which point an emergency medical services (EMS) ambulance was dispatched to his house.  The EMS paramedic then ordered helicopter transportation for the Veteran, and he was flown to Erlanger Medical Center in Chattanooga, Tennessee, the closest medical facility that was considered to be capable of treating the Veteran's orthopedic injury.  The Veteran was then admitted to Erlanger Medical Center, at which point his wound was found to be infected.  On October 3, 2009, the Veteran underwent a surgical operation to irrigate and debride the wound area, with application of an external fixator.  On October 6, 2009, the Veteran underwent another surgical operation to remove the external fixator, irrigate and debride the wound area, and perform an open reduction and internal fixation of the fracture.  On October 8, 2009, the Veteran then underwent two surgical operations, the first to perform a skin graft on the Veteran's left ankle, and the second to perform an open reduction and internal fixation on the medial malleolus.  Also on October 8, 2009, VA was notified for the first time that the Veteran was receiving treatment at Erlanger Medical Center.  The Veteran was discharged from Erlanger Medical Center on October 9, 2009, and moved to another medical facility.

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8) (West 2002); 38 C.F.R. § 17.52 (2011).  However, there is no allegation in this case that VA contracted with Erlanger Medical Center for the Veteran's medical treatment.  Moreover, a claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2011).

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a) For Veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120 (2011); 38 U.S.C.A. § 1728(a) (1)-(3) (West 2002).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).

VA recently amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of those amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of those amendments was January 20, 2012.  See 76 Fed. Reg. 79067-79072 (Dec. 21, 2011).

In this case, the evidence of record shows that the Veteran is in receipt of a permanent and total disability rating for posttraumatic stress disorder, effective February 18, 2003.  In addition, VA conceded that the initial claim was timely filed, the Veteran's initial treatment was under emergency circumstances, and no other VA or Federal facilities were feasibly available.  Therefore, VA paid for the Veteran's emergency inpatient treatment at Erlanger Medical Center from October 1, 2009 to October 2, 2009.  VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from October 3, 2009, through October 9, 2009, on the basis that the Veteran's condition had stabilized and he could have been transferred from Erlanger Medical Center to a VA medical center.  38 C.F.R. § 17.121 (2011).

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2011).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121 (2011).  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  38 C.F.R. § 17.121 (2011).

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).  That amendment makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes replaced the word "may."

Additionally, the revised criteria included an added provision expanding the definition of "emergency treatment" in § 1725 to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).  The Board will consider and apply the amended version of 38 U.S.C.A. §§ 1725, which is more favorable to the Veteran because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment.

After careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board concludes that the Veteran's condition did not stabilize until October 9, 2009.

Retroactive authorization in this case depends primarily on when the Veteran's condition had stabilized to the point where he could have been safely transported to a VA facility.  In this case, the preponderance of the medical evidence of record demonstrates that the Veteran's condition had not stabilized until October 9, 2009.  The only medical evidence of record which states that the Veteran's condition had stabilized prior to October 9, 2009 is a September 21, 2010, Reconsideration report, in which a "Reviewing Clinician" concluded that the Veteran's medical emergency had ended on October 2, 2009, at which time he could have been transferred to a VA medical center.  No rationale was given for that opinion.

In contrast, the medical evidence of record from the Veteran's hospitalization paints a very different picture of the medical emergency.  The medical evidence shows that the Veteran had a very significant left ankle fracture, compounded by an infection which was caused by the four day delay in receiving medical treatment.  Due to concerns over the severity of the injury, a medical life flight was deemed necessary to get the Veteran to Erlanger Medical Center, which was chosen because it was the closest medical facility which was deemed capable of treating the Veteran's severe orthopedic injury.  The Veteran received treatment on October 1 and October 2, which time the severity of the Veteran's condition had improved from severe to moderate.  However, in stating that the Veteran's condition was moderate, the hospitalization report also specifically stated that he was in an emergency medical condition.  The Veteran finally underwent the first surgical operation to repair his left ankle fracture on October 3, followed by three more surgical operations on October 6 and October 8.  The Board finds that the fact that the Veteran did not even undergo the first operation to repair his open, compound left ankle fracture until October 3 weighs heavily against a finding of a stabilized condition on October 2.  The evidence of the non-stable nature of the Veteran's injury is further substantiated by the further three surgical operations performed after October 3, several days after the VA "Reviewing Clinician" concluded that the Veteran was stable.

In total, the medical evidence of record shows that the Veteran's injury required treatment from multiple medical departments, including hospital, cardiology, orthopedics, infectious disease, and plastic surgery.  On October 9, all of those services agreed that the Veteran was stable for discharge, and he was discharged to another facility.  Given the extensive medical treatment given by those medical professionals over the course of the Veteran's period of hospitalization, the Board gives greater weight to their determination of a stabilization date than to the rationale of an independent VA clinician who did not treat the Veteran and did not give a rationale for the opinion provided.  In addition, in an August 2011 letter, one of the private physicians who operated on the Veteran while he was at Erlanger Medical Center stated that the Veteran's injury was of a type which could only be treated at Erlanger Medical Center because it was the only hospital in the area which had trauma surgeons who could treat the fracture.  The private physician stated that, due to the severe nature of the Veteran's injury, it was not in the best interests of the Veteran's health to transfer him out of Erlanger Medical Center.

That letter also provides evidence that, even if the Veteran's condition had stabilized, transfer to a VA facility was not possible as Erlanger Medical Center was the only nearby facility capable of performing the necessary surgical operations.  That evidence is substantiated by the October 1, 2009 EMS records, which clearly state that helicopter transportation was felt necessary because Erlanger Medical Center was the closest medical facility which was capable of treating the Veteran's injuries.  The evidence is further substantiated by an August 2011 letter from the Veteran's treating VA physician, which stated that the VA physician felt that it was preferential for the Veteran's follow-up orthopedic and plastic surgery care be done by his operating surgeons at Erlanger Medical Center rather than VA medical personnel.

In summary, the preponderance of the medical evidence of record demonstrates that the Veteran's condition had not stabilized until October 9, 2009.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that all the requirements of 38 C.F.R. §§ 17.120, 17.121 have been satisfied with respect the Veteran's medical treatment at Erlanger Medical Center in Chattanooga, Tennessee, from October 3, 2009 to October 9, 2009.  Therefore, the Veteran is eligible to receive reimbursement for the reasonable value of the treatment in question under the provisions of 38 U.S.C.A. § 1725.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is granted.



ORDER

Payment or reimbursement for the cost of medical treatment provided from October 3, 2009 to October 9, 2009, at Erlanger Medical Center in Chattanooga, Tennessee is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


